Title: Passport for William Rawle and ——— Walker, 8 May 1782
From: Franklin, Benjamin
To: 


May 8, 1782
NOUS Benjamin Franklin, Ecuyer, Ministre Plénipotentiaire des Etats-Unis de l’Amérique, près Sa Majesté Très-Chrétienne,
PRIONS tous ceux qui sont à prier, de vouloir bien laisser surement & librement passer Messieurs Rawle et Walker, allant à Ostende,
sans leur donner ni permettre qu’il leur soit donné aucun empêchement, mais au contraire de leur accorder toutes sortes d’aide & d’assistance, comme nous ferions en pareil cas, pour tous ceux qui nous seroient recommandés.
EN FOI DE QUOI nous leur avons délivré le présent Passeport, valable pour quinze Jours signé de notre main, contre-signé par l’un de nos Secretaires, & au bas duquel est l’empreinte de nos Armes.

DONNÈ à Passy, en notre Hotel, le 8 May mil sept cent quatre-vingt deux
B FranklinPar Ordre du Min. Plen.W T Franklin sece.
Gratis.

[Notations in different hands:] M. Walker embarqué a Calais Pour Douvres Le 13 may 1782. / Passport from Dr. Franklin May 10, 1782

